Citation Nr: 0522275	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  01-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
paravertebral myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1984.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This case was the subject of a Board remand dated in November 
2003.


FINDINGS OF FACT

1.  For the rating period prior to June 29, 2004, the 
veteran's service-connected lumbar paravertebral myositis was 
manifested by no more than moderate limitation of motion of 
the lumbar spine, to include to approximately 45 degrees of 
forward flexion, with consideration of pain experienced upon 
flare-ups; it was not productive of listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

2.  For the rating period from June 29, 2004, forward, the 
veteran's service-connected lumbar paravertebral myositis has 
been manifested by severe limitation of motion of the lumbar 
spine; there is no medical evidence of ankylosis of the 
lumbar spine, service connection is not in effect for 
degenerative disc disease, and there are no associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, attributable to 
lumbar paravertebral myositis, which warrant a separate 
compensable rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar paravertebral myositis for the period prior to June 
29, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (as 
effective prior to September 26, 2003), and 5235-5242 
(effective September 26, 2003).
2.  The criteria for a rating of 40 percent for lumbar 
paravertebral myositis, but no more than 40 percent, have 
been met for the period from June 29, 2004, forward.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292 and 5295 (as effective prior to 
September 26, 2003), and 5235-5242 (effective September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions, Statement of the Case, and Supplemental Statements 
of the Case issued in connection with the veteran's appeal 
have notified her of the evidence considered, the pertinent 
laws and regulations, and the reasons her claim was denied.  
In addition, a letter sent to the veteran dated in May 2004 
specifically notified her of the substance of the VCAA, 
including the type of evidence and information necessary to 
establish entitlement to the benefit sought and the relative 
burdens of the veteran and VA in producing or obtaining that 
evidence or information.  In sum, the claimant was notified 
and aware of the evidence needed to substantiate her claim 
for a rating in excess of 20 percent for her low back 
disability, and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the May 2004 VCAA letter satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  Although 
the 
veteran was not explicitly requested to provide any evidence 
in his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  Thus, the failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error at 
all.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  While the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim on appeal, notice was provided 
by the AOJ in May 2004, prior to issuance of a Supplemental 
Statement of the Case in February 2005 and prior to transfer 
and certification of the appellant's case to the Board, and 
as described above the content of the notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of her claim.  Mayfield, supra.
 
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the identified relevant medical records have been obtained.  
The appellant has not made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the appellant's appeal.  Additionally, 
as will be reflected in the analysis section of this 
decision, the VA examination opinions obtained by the RO, 
when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 U.S.C.A. § 5103A(d).  Therefore, the Board 
finds that all obtainable evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to her claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Factual Background

In October 1998, the RO received the veteran's claim for an 
increased rating for her service-connected low back 
disability, lumbar paravertebral myositis.  The assigned 
rating at that time was 10 percent.  The rating has since 
been increased to 20 percent, effective October 1998, and the 
veteran has continued her appeal for a still-higher rating.

At a VA examination in March 1999, the veteran did not appear 
to have any postural abnormalities.  She had normal sagittal 
and coronal plane alignment of her spine on examination.  
There was some very minimal tenderness at the lumbosacral 
junction in the midline.  There was no significant tenderness 
or muscle spasm palpable along her paraspinal musculature in 
the lumbosacral area.  Her straight leg raising test was 
negative bilaterally.  She had 90 degrees of forward flexion 
and 10 degrees of backward extension with no dyssynchronous 
motion or pain at the extremes of motion.  She had 20 degrees 
of lateral bending to either side with no significant pain on 
bending to the right but some mild pain on bending to the 
left.  Her strength was 5/5 throughout her lower extremities.  
She had 1+ patellar and 1+ Achilles reflexes bilaterally.  
There was no evidence of any ankle clonus.  She had some 
tenderness of the right greater trochanteric region and some 
pain with internal and external rotation of the right hip, 
although she had no significant limitation in her range of 
motion.  In terms sensation, she stated that she had 
subjective decreased sensation in a stocking glove 
distribution from the plantar and dorsal surfaces of the foot 
around the calf and up to the thigh region on the right.  She 
stated that she had normal sensation on the left to light 
touch.  VA X-rays taken just prior to the examination showed 
a normal sagittal and coronal plane alignment of the spine.  
The veteran was found to have an L5 spondylolisthesis at L5-
S1 with low back pain and right hip pain.  The March 1999 
examiner's diagnoses were Grade 1 spondylolisthesis at L5-S1 
with low back pain and right hip pain, and right greater 
trochanteric bursitis.  The examiner opined that in terms of 
back pain, flare-ups could limit her range of motion and 
increase her pain by approximately 30 to 50 percent.

In March 2001, a VA physician was asked to provide an expert 
medical opinion as to the degree to which the veteran's low 
back disability was attributable to her service-connected 
lumbar paravertebral myositis.  The examiner's report 
reflects careful review of the veteran's service medical 
records and post-service medical treatment.  The examiner 
noted that a September 22, 1994, MRI had shown findings with 
respect to the spinal canal showing desiccated discs from L3-
L4 to the L5-S1 level, an L3-4 bulging disc, and an L5-S1 
bulging disc assymetrical to the left side in which a small 
superimposed herniated nucleus pulposus at the left neural 
foramina could not be excluded.  The examiner opined that it 
was impossible to determine which subjective and objective 
findings at the March 1999 VA examination were related to the 
service-connected lumbar paravertebral myositis, because the 
veteran had other conditions (discogenic disease, 
spondylolisthesis and degenerative joint disease) that were 
more serious than the service-connected low back condition 
(lumbar paravertebral myositis); these nonservice-connected 
conditions could cause myositis and more serious neurological 
deficits.  

In December 2001, the RO denied the veteran's claim for 
service connection for a herniated nucleus pulposus.  She has 
not appealed this decision.  

At a VA examination in June 2004, the examiner who provided 
the expert opinion in March 2001 examined the veteran for 
rating purposes.  He indicated that he had reviewed the 
claims files and medical evidence carefully, to include a May 
2001 MRI of the lumbar spine.  The examiner found that he 
could not distinguish the symptoms and/or degree of 
impairment due to the veteran's service-connected lumbar 
paravertebral myositis because she had a far more serious 
nonservice-connected L5-S1 herniated nucleus pulposus that 
was overshadowing her service-connected low back disability.  
He also found that he could not examine the veteran for the 
DeLuca criteria because although the veteran stood up she had 
morbid obesity and the physical maneuvers could not be 
performed, so an opinion could not be rendered.  The examiner 
indicated that the veteran's obesity precluded range of 
motion tests, even though she was cooperative during the 
examination.

The veteran has received occasional medical attention at VA 
for her low back pain during the pendency of her claim, and 
the relevant records of treatment have been associated with 
the claims file.  However, the findings in the VA reports of 
treatment do not contain range of motion measurements or 
other findings pertinent to the determinative rating criteria 
at issue in this case.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that regulations require that when examiners are not 
able to distinguish the symptoms and/or degree of impairment 
due to a service-connected versus a nonservice-connected 
disorder, VA must consider all of the symptoms in the 
adjudication of the claim.

During the pendency of the veteran's appeal, effective 
September 26, 2003, substantive changes were made to the 
criteria for evaluating spine disorders. See 68 Fed. Reg. 
51454-51458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004)).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness. Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235 to 5243 (including Diagnostic Code 5237 
lumbosacral or cervical strain), with Diagnostic Code 5243 
now embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  The 
veteran was notified of the newly enacted provisions of 
Diagnostic Codes 5235 to 5243 in a February 2005 Supplemental 
Statement of the Case (SSOC).

Either the old or new rating criteria may apply, whichever 
are more favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

Under the criteria effective prior to September 26, 2003, 38 
C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295, sacroiliac 
injury and weakness or lumbosacral strain warranted a 20 
percent rating if present with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for a 
sacroiliac injury and weakness manifested by listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
That was the highest schedular evaluation available under 
these two codes.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion is moderate, a 20 percent rating is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under Code 5292 is 40 percent.

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2004).

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply:  a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1) (2004).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2004).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation to a veteran shall be the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year of such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Otherwise, the effective date is the date of 
receipt of claim, or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

\


Analysis

As the veteran has been denied service connection for a 
herniated nucleus pulposus, her disc-related neurological 
symptoms are not to be included in rating of this case.  As a 
result, rating codes addressing degenerative disc disease or 
neurological symptoms (such as Diagnostic Code 5293 under the 
old criteria or 5243 under the new criteria) are not for 
application.  However, to the extent limitation of motion of 
the thoracolumbar spine, or muscle disability, is to be 
considered, an expert VA examiner has twice opined that it 
was not feasible to separate the level of service-connected 
disability from the level of disability attributable to 
service-connected causes.  Thus, all limitation of motion of 
the lumbar spine shown shall be rated as though attributable 
to the service-connected lumbar paravertebral myositis.  See 
Mittleider v. West, 11 Vet. App. 181 (1998). 

For the period prior to September 26, 2003, only the criteria 
as in effect prior to that time are applicable.  VAOPGCPREC 
3-2000.  The only evidence sufficiently addressing the rating 
criteria for this period is the March 1999 VA examination 
report.  Limitation of motion of the lumbar spine shown at 
this examination appears to have been normal or nearly normal 
(90 degrees of forward flexion and 20 degrees of lateral 
bending on either side), but the examiner opined that flare-
ups would increase the veteran's pain and limit her range of 
motion by approximately 30 percent to 50 percent.  With 
consideration of the latter, the degree of limitation of 
motion of the lumbar spine more nearly approximates moderate 
versus severe, but such is rated 20 percent rather than the 
next higher rating of 40 percent, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  There is no indication of any 
additional limitation of function or motion of the lumbar 
spine due to any other of the other factors found in 38 
C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 (1995) 
(other than flare-ups of pain), to include weakness, 
fatigueability and incoordination.  Thus, the current 20 
percent rating adequately compensates for the degree of 
limitation of motion of the lumbar spine shown prior to the 
effective date of the criteria for rating disabilities of the 
spine currently in effect. 

Also, under the criteria effective prior to September 26, 
2003, the criteria for the next higher rating of 40 percent 
contained in Diagnostic Codes 5294 and 5295 are not met 
because the medical evidence does not show that the veteran's 
service-connected lumbar paravertebral myositis is manifested 
by listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes (emphasis added), or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5294 and 5295 (2004).  On this point, the 
Board notes that the veteran's herniated nucleus pulposus and 
spondylolisthesis of the lumbar spine have been found by an 
expert VA physician not to be part of her service-connected 
lumbar paravertebral myositis.

There is no medical evidence to show that the veteran had 
ankylosis of the lumbar spine.  Thus, a 50 percent rating for 
unfavorable ankylosis is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (effective prior to September 
26, 2003).

The above analysis under the old criteria holds until the 
date of the VA examination on June 29, 2004.  

For the period from September 26, 2003, to June 29, 2004, the 
Board must also consider whether a rating in excess of 20 
percent is warranted under the criteria as revised effective 
as of September 26, 2003.  VAOPGCPREC 3-2000.  Under the new 
criteria, the next higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  At the March 1999 VA examination, forward flexion was 
90 degrees, with pain and flare-ups found to cause additional 
limitation of motion of 30 to 50 percent.  DeLuca, supra.  
This would at most be productive of flare-ups of limitation 
of motion to 45 degrees.  This is the mid-point of the 
schedular criteria for a 20 percent rating, i.e., motion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees.  The criteria for the next higher 
rating of 40 percent, i.e., motion of the thoracolumbar spine 
of 30 degrees or less, or favorable ankylosis of the 
thoracolumbar spine, are not met or approximated for any 
potentially applicable diagnostic code.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, (2004).  

In light of the foregoing, for the period prior to June 29, 
2004, a rating in excess of 20 percent for the veteran's 
service-connected lumbar paravertebral myositis is not 
warranted.  As the preponderance of the evidence is against 
the claim for a rating in excess of 20 percent for the period 
prior to June 29, 2004, the benefit of the doubt doctrine is 
not for application with respect to this aspect of the 
veteran's appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As of the date of a VA examination on June 29, 2004, it 
appears that range of motion was so limited that examination 
for range of motion and the DeLuca criteria was not feasible.  
From June 29, 2004, forward, the day entitlement arose by 
virtue of the evidence of record, see 38 C.F.R. 
§ 3.400(o)(1), the Board finds that under the older criteria, 
a rating of 40 percent, for severe limitation of motion of 
the lumbar spine, is warranted.  The Board need not consider 
the revised criteria for this period because this is the 
maximum schedular rating under this rating code or any other 
applicable rating code under either the old or the new 
criteria.  VAOPGCPREC 3-2000.  The Board notes that 
consideration of a higher evaluation under 38 C.F.R. §§ 4.40 
or 4.45 is not warranted where the highest schedular 
evaluation is in effect.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected lumbar paravertebral myositis.  The 
governing norm in such exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The Board notes that an 
expert VA examiner has twice indicated determined that the 
better part of the veteran's symptomatology is attributable 
to non-service connected causes, to the point where the 
actually service-connected level of disability is 
overshadowed.  However, the entire limitation of motion of 
the spine is rated on a schedular basis herein as though it 
were service-connected pursuant to Mittleider v. West, 11 
Vet. App. 181 (1998), since the examiner was unable to 
distinguish the level of symptomatology attributable to 
service-connected and nonservice-connected thoracolumbar 
disabilities.  Accordingly, the Board finds that the veteran 
is adequately compensated for her service-connected 
disability pursuant to the schedular criteria.  The Board 
further notes that there is no evidence in the claims file of 
frequent periods of hospitalization for her low back 
disability or that the service-connected low back disability 
of itself has created marked interference with employment.  
In light of the foregoing factors, the Board finds that this 
case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 


ORDER

For the period prior to June 29, 2004, the appeal for a 
rating in excess of 20 percent for lumbar paravertebral 
myositis is denied.

For the period from June 29, 2004, forward, a rating of 40 
percent for lumbar paravertebral myositis is granted, subject 
to the laws and regulations governing the payment of VA 
monetary benefits. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


